DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-10, 12-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art either alone or in combination fails to disclose, teach or suggest a method for improving safety of one or more vehicle occupants, the method comprising: accessing vehicle occupant data; determining, by processing the vehicle occupant data, the one or more physiological conditions and/or traits of the one or more vehicle occupants; selecting one or more manners in which to deploy one or more vehicle safety components; and setting the plurality of vehicle safety components to an active state in which the plurality of vehicle safety components are deployed according to the one or more manners, when an emergency condition is detected.
Regarding independent claim 8, the prior art either alone or in combination fails to disclose, teach or suggest a system for improving safety of one or more vehicle occupants, the system comprising: one or more processors; and a memory unit storing instructions that, when executed by the one or more processors, cause the system to: receive vehicle occupant data; determine, by processing the vehicle occupant data, the one or more physiological conditions and/or traits of the one or more vehicle occupants; select one or more manners in which to deploy one or more vehicle safety components based upon the one or more physiological conditions and/or traits of the one or more vehicle occupants; and set the one or more vehicle safety components to an active state in which the one or more vehicle safety components are deployed according to the one or more manners, when an emergency condition is detected.
Regarding independent claim 16, the prior art either alone or in combination fails to disclose, teach or suggest a system for improving safety of one or more vehicle occupants, the system comprising: one or more processors; and a memory unit storing instructions that, when executed by the one or more processors, cause the system to: access vehicle occupant data; determine, by processing the vehicle occupant data, the one or more physiological conditions and/or traits of the one or more vehicle occupants; and cause an actuator component to adjust a vehicle safety component from a first physical configuration to a second physical configuration, wherein the second physical configuration is determined based upon the one or more physiological conditions and/or traits of the one or more vehicle occupants.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        August 21, 2022